Filed 11/9/22 P. v. Grant CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


    THE PEOPLE,

           Plaintiff and Respondent,                                    A160415
    v.
                                                                        (Alameda County Super. Ct.
    SEAN ALI GRANT,                                                     Case No. 18CR011120)
           Defendant and Appellant.


         A jury convicted defendant Sean Ali Grant of being a felon in
possession of a firearm (Pen. Code, § 29800, subd. (a)(1))1 and a felon in
possession of ammunition (§ 30305, subd. (a)(1)). On appeal, defendant
contends his convictions should be overturned on two grounds: (1) the trial
court abused its discretion in admitting expert witness testimony regarding
slang terms; and (2) the prosecutor’s closing argument misled the jury as to
the People’s burden of proof beyond a reasonable doubt. We will affirm the
conviction.
                            FACTUAL AND PROCEDURAL BACKGROUND
         On the evening of June 29, 2018, Eric R., the head of security at New
Karibbean City (an Oakland nightclub), was performing his routine duties in


1    All subsequent statutory references are to the Penal Code unless
otherwise noted.

                                                               1
anticipation of the nightclub’s 10 o’clock opening. As Eric R. was setting up
rails in front of the club, defendant approached him and a scuffle ensued.
After another New Karibbean employee broke up the fight, defendant told
Eric R., “ ‘It’s a wrap for you[;] you better stop working here.’ ”
      Defendant walked up the street and Eric R. followed him, asking
whether defendant “was satisfied.” “ ‘Nah,’ ” defendant replied. “ ‘Fuck that.
It’s a wrap.’ ” Eric R. heard defendant use the Facetime cell phone
application to ask an unknown man whether he had “ ‘that thang,’ ” a slang
term for “gun or pistol.” Then, after asking the man where he was, defendant
snapped a photograph of Eric R. with his cell phone and left the scene in a
white sedan.
      Fearing for his life, Eric R. called the police, who were present at the
scene when defendant returned less than 30 minutes later. Eric R. identified
defendant on the spot, leading promptly to defendant’s arrest for battery and
criminal threats. Officers searched defendant incident to the arrest and
found a Toyota key.
      The police discovered that the key was to a white Toyota Avalon sedan,
parked about 50 yards away from where defendant was detained. Visible
through the front passenger-side window were the handle, grip, and extended
magazine of a firearm resting on the floorboard. The police seized the
firearm and found live ammunition rounds in the magazine. Further
investigation revealed that the firearm was not registered to defendant but
that the white Toyota was registered to a Jacqueline V., whom defendant had
identified as his girlfriend during a traffic stop that occurred on April 4, 2018,
when he was driving the Toyota.
      The Alameda County District Attorney charged defendant with
violations of sections 29800, subdivision (a)(1), and 30305, subdivision (a)(1),



                                         2
prohibiting felons from possessing firearms and ammunition, respectively. At
trial, the People called Oakland police officer Omega Crum to testify as “an
expert in the area of slang, particularly as it pertains to firearms and firearm
accessories in the city of Oakland.” The prosecutor posed to Crum a
hypothetical scenario involving “Eric” and “Sean,” modeled on the interaction
between Eric R. and defendant. In Crum’s opinion, Sean was referring to a
firearm when he asked for “ ‘that thang,’ ” and when Sean told Eric “ ‘it’s a
wrap,’ ” Sean was saying he would kill Eric.
      During closing argument, the prosecutor emphasized the
reasonableness of the People’s theory of the case, in which defendant knew
that the firearm was in the Toyota sedan: “I submit to you that there’s only
one reasonable conclusion in this case based on all the facts that you heard
and based on the law as it stands, and that is the defendant is guilty as
charged.” She then contrasted this reasonableness with the
unreasonableness of any alternative: “The law appreciates that you can come
up with unreasonable explanations and unreasonable possibilities on any
given issue, any given fact. And if you look at just one fact all by itself, you
might be able to think that some of those unreasonable possibilities are
reasonable based only on that one piece. But if you take a step back and look
at all the evidence that you received in this case, I submit to you that any
other explanation should be rejected because it is unreasonable.” Returning
to the same theme in rebuttal, the prosecutor asked jurors “to do justice in
this case. Be reasonable. If you do that, you will see that the defendant is
guilty as charged.”
      The jury found defendant guilty of both charges.




                                        3
                                  DISCUSSION
      A. Crum’s Expert Opinion Testimony
      Defendant contends the trial court erred in admitting Crum’s expert
opinion testimony as to the respective meanings of “thang” and “it’s a wrap”
in the hypothetical scenario sketched by the prosecutor. Relying on Evidence
Code section 801, defendant contends Crum’s testimony was “improper
because it was not based on relevant, specialized knowledge and did not
assist [the] jury by providing testimony on matters beyond common
experience.” (Boldface and capitalization omitted.)
      “ ‘The competency of an expert “is in every case a relative one, i.e.
relative to the topic about which the person is asked to make his
statement.” ’ ” (People v. Ramos (1997) 15 Cal.4th 1133, 1175.) “ ‘ “Where a
witness has disclosed sufficient knowledge of the subject to entitle his opinion
to go to the jury, the question of the degree of his knowledge goes more to the
weight of the evidence than its admissibility.” ’ ” (People v. Bolin (1998) 18
Cal.4th 297, 322, quoting Seneris v. Haas (1955) 45 Cal.2d 811, 833.) “ ‘The
trial court has broad discretion in deciding whether to admit or exclude
expert testimony [citation], and its decision as to whether expert testimony
meets the standard for admissibility is subject to review for abuse of
discretion.’ ” (People v. Duong (2020) 10 Cal.5th 36, 60.)
      Evidence Code section 801 sets forth two criteria for the admission of
expert opinion testimony. First, the testimony must be “[r]elated to a subject
that is sufficiently beyond common experience that the opinion of an expert
would assist the trier of fact.” (Evid. Code, § 801, subd. (a).) Second, the
testimony must be “[b]ased on” certain reliable matter, such as the expert’s
“special knowledge, skill, experience, training, and education.” (Evid. Code,
§ 801, subd. (b).)



                                        4
      We first address defendant’s contention that Crum’s testimony was
improper because it was not based on relevant, specialized knowledge. (See
Evid. Code, § 801, subd. (b).) Here, the trial court designated Crum “an
expert in the area of slang, particularly as it pertains to firearms and firearm
accessories in the city of Oakland.” Slang is “[l]anguage of a highly colloquial
type, considered as below the level of standard educated speech, and
consisting either of new words or of current words employed in some special
sense.” (Oxford English Dict. (2d ed. 1989).)
      As the trial court noted, Crum’s expertise regarding the slang terms
“thang” and “wrap” derived from Crum’s considerable experience as a police
officer in Oakland. Crum worked for 18 years with citizen informants, who
are “just normal citizen[s]” who want “to provide information to the police
department.” Crum also dealt with confidential informants, a category that
includes people who inform “for monetary gains” as well as people who
cooperate with police after being arrested. With respect to “firearms
activity,” Crum conducted over 200 interviews with suspects and witnesses,
and also communicated with family, friends, and victims of known suspects.
Moreover, in his capacity as the “wire room coordinator,” Crum listened to
wiretapped conversations in which firearms were discussed by “gang
members” and “people that have committed some type of violence in the city
of Oakland.” Crum also reviewed social media posts and the contents of cell
phones seized under warrant, both of which featured references to firearms.
From this experience, Crum observed that firearms were often referred to by
slang terms like “strap, a hammer, thang, [and] glizzy.” (Italics added.) As
for “it’s a wrap,” Crum testified the phrase could be used either as a cue to
bring an activity to a close, or to mean, “I’m going to kill you.”




                                         5
      On this record, the trial court did not abuse its discretion in
determining that Crum could reliably testify about the slang terms at issue
based on relevant special knowledge he developed during his many years
working as an Oakland police officer. (Evid. Code, § 801, subd. (b).)
Moreover, the trial court could properly determine that firearms-related
slang lay “sufficiently beyond” the “common experience” of defendant’s jury
such that Crum’s expert opinion would be of assistance as contemplated
under Evidence Code section 801, subdivision (a). In sum, the trial court
acted within its discretion in admitting Crum’s testimony.
      Finally, defendant contends that Crum’s expert testimony—which was
based in large part on Crum’s investigations of violent crimes and gang
crimes—improperly implied to the jurors that defendant was a violent
criminal or affiliated with gangs. We are not persuaded. As the record
reflects, the trial court admonished the jury during Crum’s testimony, as
follows: “Admonition to the jurors that although this officer has worked in
certain—on cases involving gang members and violent crime, that there is
absolutely no intention or allusion that’s made in terms of the defendant in
this case that he is involved in gangs or that he is involved in violent crime.”
We assume the jury heeded this admonition (People v. Burgener (2003) 29
Cal.4th 833, 874), and no basis for relief appears.
      B. Alleged Error in the Prosecutor’s Closing Argument
      Defendant also contends the prosecutor erred during her closing
argument by minimizing the People’s burden to prove guilt beyond a
reasonable doubt. Specifically, he argues the prosecutor misstated the
burden of proof when she repeatedly urged jurors to “be reasonable” and use
“common sense.”




                                        6
      Claims of prosecutorial error are forfeited on appeal if the defendant
fails to object below to the asserted error and does not request an instruction
or admonition to lessen any possible prejudice. (See People v. Nguyen (1995)
40 Cal.App.4th 28, 36, citing People v. Ghent (1987) 43 Cal.3d 739, 762.)
Here, defendant’s failure to object to the claimed error forfeits review of the
issue on appeal.
      Seeking to avoid this conclusion, defendant argues his trial counsel’s
failure to object constituted ineffective assistance. Such a claim requires
defendant to show: (1) counsel’s representation “fell below an objective
standard of reasonableness” and (2) “a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding would have been
different.” (Strickland v. Washington (1984) 466 U.S. 668, 688, 694.)
      Defendants raising a claim of ineffective assistance of counsel on direct
appeal will prevail only “in those rare instances where there is no conceivable
tactical purpose for counsel’s actions.” (People v. Lopez (2008) 42 Cal.4th 960,
972 (Lopez).) “This is particularly true where . . . the alleged incompetence
stems from counsel’s failure to object.” (Ibid.) “ ‘[D]eciding whether to object
is inherently tactical, and the failure to object will rarely establish ineffective
assistance.’ ” (Ibid., quoting People v. Hillhouse (2002) 27 Cal.4th 469, 502.)
The question here is whether the record establishes that defendant’s trial
counsel had no conceivable tactical purpose for failing to object to the
prosecutor’s argument.
      “When attacking the prosecutor’s remarks to the jury, the defendant
must show that, ‘[i]n the context of the whole argument and the
instructions,’ ” that “there was ‘a reasonable likelihood the jury understood or
applied the complained-of comments in an improper or erroneous manner.
[Citations.] In conducting this inquiry, we “do not lightly infer” that the jury



                                         7
drew the most damaging rather than the least damaging meaning from the
prosecutor’s statements.’ ” (People v. Centeno (2014) 60 Cal.4th 659, 667,
quoting People v. Frye (1998) 18 Cal.4th 894, 970, disapproved on another
ground in People v. Doolin (2009) 45 Cal.4th 390, 421, fn. 22.)
      As relevant here, the trial court instructed with CALCRIM No. 223 as
follows: “Facts may be proved by direct or circumstantial evidence or by a
combination of both. . . . Circumstantial evidence does not directly prove the
fact to be decided, but is evidence of another fact or group of facts from which
you may logically and reasonably conclude the truth of the fact in question.”
(Italics omitted.) The court also instructed with CALCRIM No. 225 as
follows: “Before you may rely on circumstantial evidence to conclude that the
defendant had the required intent and/or mental state, you must be
convinced that the only reasonable conclusion supported by the
circumstantial evidence is that the defendant had the required intent and/or
mental state. If you can draw two or more reasonable conclusions from the
circumstantial evidence, and one of those reasonable conclusions supports a
finding that the defendant did have the required intent and/or mental state
and another reasonable conclusion supports a finding that the defendant did
not, you must conclude that the required intent and/or mental state was not
proved by the circumstantial evidence. However, when considering
circumstantial evidence, you must accept only reasonable conclusions and
reject any that are unreasonable.” Finally, the trial court’s instruction with
CALCRIM No. 226 included the following language: “In deciding whether
testimony is true and accurate, use your common sense and experience. You
must judge the testimony of each witness by the same standards, setting
aside any bias or prejudice you may have.”




                                       8
      Consistent with these instructions, the prosecutor reminded the jurors
that, as earlier discussed during jury selection, they should use their
“common sense” and should “evaluate humans generally to decide how much
of a witness’ testimony” to believe. At another point, she argued to the jurors:
“I submit to you we have both direct and circumstantial evidence of the
defendant’s guilt in these crimes. I submit to you when you look at all of the
circumstantial evidence together, the only reasonable conclusion is that the
defendant is guilty.” More specifically, the prosecutor argued that “the fact
that the gun is found in the car,” “in combination with the fact that someone
saw [defendant] driving that car, in combination with the fact that he had the
key, in combination with the fact that no one else is seen in, near or around
that car, and in combination with the fact that he literally threatened
someone with a gun 25 minutes beforehand, the only reasonable conclusion of
that circumstantial evidence is that the defendant possessed a firearm, he
knew he possessed a firearm.” A little later, the prosecutor told the jury:
“Please do use your common sense. Your common sense indicates to you that
the defendant’s conduct, his statements, the officers’ observations, the fact
that there’s a gun there, and frankly, even the fact that there’s a bunch of
low-level DNA on the gun, all corroborate what [Eric R.] heard and what I
submit to you is the theory of this case, which is that the defendant went and
got that gun, came back.” Toward the end of her opening argument, the
prosecutor reiterated: “Submit to you that when you look at all of the
evidence, the direct evidence, the circumstantial evidence, and all of the
indisputable evidence, that the only reasonable [conclusion] is that the
defendant is guilty.”
      True, the prosecutor could have been more precise by more completely
arguing that the only reasonable conclusion to be drawn from the totality of



                                       9
the direct, circumstantial, and undisputed evidence is that defendant is
guilty beyond a reasonable doubt. But to the extent the prosecutor erred in
being less than precise in her argument, this is not a case where there was
“no conceivable tactical purpose” for defendant’s trial counsel’s failure to
object. (Lopez, supra, 42 Cal.4th at p. 972.) As a tactical matter, defense
counsel could reasonably decide to use his own closing argument to
emphasize and focus on the People’s burden to prove guilt beyond a
reasonable doubt.
      And that is what defendant’s trial counsel did, in spades. Defense
counsel started by observing that “[m]ere accusations don’t equal proof
beyond all reasonable doubt. Much more is needed. . . . [¶] . . . Proof beyond
all reasonable doubt is what’s needed.” Defense counsel proceeded to argue—
more than two dozen times—that the prosecution had the burden to establish
defendant’s guilt beyond a reasonable doubt and that the prosecution’s
evidence did not meet that standard. Defense counsel’s argument attacking
the prosecution’s case included the multivalence of the word “thang,” the
theme that animated the cross-examination of Crum, as one example of the
reasonable doubt in the case. This, as indicated, was but one of many
remarks made by defense counsel to counter or otherwise minimize the
prosecution’s evidence. Indeed, defense counsel’s argument successfully
prompted the prosecutor to agree, in her rebuttal argument, that she had the
burden to prove guilt beyond a reasonable doubt, though she proceeded to
argue that reasonable doubt did not arise from counsel’s speculative
arguments or the fact that certain evidence was not presented. In any event,
because the prosecutor’s remarks in her opening argument appeared to
largely track the concepts imparted in the jury instructions, it appears
entirely conceivable that defendant’s trial counsel believed he could more



                                       10
effectively use his closing argument to emphasize the People’s burden to
prove guilt beyond a reasonable doubt.
      Finally, defendant contends his trial counsel was ineffective for failing
to object when the prosecutor, during rebuttal, told the jurors “to do justice in
this case. Be reasonable. If you do that, you will see that the defendant is
guilty as charged.” We are not persuaded.
      Specifically, the prosecutor made these remarks in addressing defense
counsel’s suggestion that “coincidence” explained the firearm’s presence in
the car to which defendant had a key. Observing that a coincidence is
defined as “a remarkable concurrence of events or circumstances without
apparent causal connection,” the prosecutor listed a number of coincidences
that one would have to find in order to conclude that defendant lacked
knowledge of the firearm’s presence, including that Eric R. happened to
mishear defendant say “ ‘thang’ ” and that “ ‘thang’ ” happened to be slang for
a firearm; that Eric R. told 9-1-1 that defendant was driving away in a white
car; that defendant returned to the scene and tried to avoid the police officers
who had arrived; and that defendant happened to be found with a key that
happened to open a white car in the area that happened to contain a firearm
and ammunition. “If I kept going,” she argued, “I’d be right in that scary
world where it’s okay to say all those things are just a coincidence and it’s
okay for this felon to have that gun in his car. But it’s not just a coincidence
because it’s not reasonable.” It was at this point that the prosecutor
remarked: “That is why I’m asking all of you ladies and gentlemen to do
justice in this case. Be reasonable. If you do that, you will see that the
defendant is guilty as charged.”
      Viewing the prosecutor’s remarks in context, it is readily apparent that
her exhortation to the jurors to “be reasonable” was a call for the jurors to be



                                       11
skeptical of defense counsel’s argument that a series of coincidental
occurrences could reasonably explain why defendant had no knowledge of the
firearm. This was consistent with CALCRIM No. 225, which told the jurors
that “when considering circumstantial evidence, you must accept only
reasonable conclusions and reject any that are unreasonable.” And as
indicated, the jury heard both the prosecutor’s rebuttal argument and the
trial court’s instruction explaining that the People had the burden to prove
guilt beyond a reasonable doubt. Viewing the entirety of the circumstances,
there is no “reasonable likelihood the jury understood or applied the
complained-of comment[] in an improper or erroneous manner.” (People v.
Frye, supra, 18 Cal.4th at p. 970.) Accordingly, we find no error in the
prosecutor’s rebuttal remarks, and in turn, no ineffective assistance of
counsel in the decision not to object to such remarks.
       In sum, we reject defendant’s challenges based on prosecutorial error
and on defense counsel’s alleged ineffectiveness.
                                   DISPOSITION
       We affirm the conviction.


                                            FUJISAKI, J.

WE CONCUR:


TUCHER, P.J.


PETROU, J.




People v. Grant (A160415)



                                       12